                                                           Case 2:19-cv-00752-JAM-EFB Document 132 Filed 04/24/20 Page 1 of 1


                                                       1    ALAN R. BRAYTON, ESQ., S.B. #73685
                                                            KIMBERLY J. CHU, ESQ., S.B. #206817
                                                       2    kchu@braytonlaw.com
                                                            BRAYTONPURCELL LLP
                                                       3    Attorneys at Law
                                                            222 Rush Landing Road
                                                       4    P.O. Box 6169
                                                            Novato, California 94948-6169
                                                       5    (415) 898-1555
                                                            415) 898-1247 (Facsimile)
                                                       6
                                                            Attorneys for Plaintiffs
                                                       7

                                                       8                                                       UNITED STATES DISTRICT COURT

                                                       9                                                      EASTERN DISTRICT OF CALIFORNIA

                                                      10

                                                      11    WILLIAM KUNTZ and                  )                             No. 2:19-cv-00752-JAM-KJN
                      NOVATO, CALIFORNIA 94948-6169
BRAYTONPURCELL LLP




                                                            MARY LOIS KUNTZ,                   )
                        222 RUSH LANDING ROAD




                                                      12                                       )                             ORDER GRANTING PARTIES’ DISMISSAL
                          ATTORNEYS AT LAW




                                                                        Plaintiffs,            )                             WITH PREJUDICE OF DEFENDANT ABB
                              (415) 898-1555
                              P O BOX 6169




                                                      13                                       )                             INC.
                                                            vs.                                )                             ______________________________________
                                                      14                                       )
                                                            JOHN CRANE, INC., et al.,          )
                                                      15                                       )
                                                                        Defendants.            )
                                                      16    __________________________________ )

                                                      17

                                                      18                 PURSUANT TO STIPULATION, IT IS SO ORDERED. All claims against Defendant

                                                      19    ABB INC. are hereby dismissed with prejudice, with a mutual waiver of costs, pursuant to Rule

                                                      20    41 of the Federal Rules of Civil Procedure.

                                                      21

                                                      22    Dated: April 24, 2020                                                  /s/ John A. Mendez_____________

                                                      23                                                                           John Mendez
                                                                                                                                   United States District Court Judge
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                            C:\Users\hvine\Desktop\19cv752.o.42420.docx.doc                 1
                                                            ORDER GRANTING PARTIES’ DISMISSAL WITH PREJUDICE OF DEFENDANT ABB INC.
